WONDER AUTO TECHNOLOGY, INC.
No 16 Yulu Street
Taihe District
Jinzhou City, Liaoning
People’s Republic of China, 121013
(86) 416-266 1186
September 14, 2010


By Hand Delivery
Aijun Jiang
No 16 Yulu Street
Taihe District
Jinzhou City, Liaoning
People’s Republic of China, 121013


Dear Mr. Jiang:


The purpose of this letter agreement (the “Agreement”) is to confirm your
employment arrangement with WONDER AUTO TECHNOLOGY, INC. (the “Company”), on the
following terms and conditions:
 
1.           Duties.  You will be employed as the Chief Financial Officer,
subject to the supervision of the Chief Executive Officer.  Your duties will
include, but not be limited to, overseeing all financial matters relating to the
Company, including the preparation of the Company’s financial statements and
related matters.  You shall devote your entire business time, energies,
attention and abilities to the business of Company unless otherwise authorized
by the board of directors. During your employment by Company, you shall not
engage in any activity or have any business interest which in any manner
interferes with the proper performance of your duties, conflicts with the
interest of Company or brings into disrepute the business reputation of Company.
 
2.           Salary.  Your salary will be at the rate of One Hundred Thousand
U.S. Dollars (US$100,000) per year, to be paid in monthly installments or
otherwise in accordance with Company’s normal payroll practices.
 
3.           Bonus.  You shall be eligible for a bonus, which will be payable in
the sole discretion of Company based upon your performance and the Company’s
performance during any year of your employment with the Company.
 
4.           Restricted Stock. You shall be entitled to One Hundred Fifty
Thousand (150,000) shares of the Company’s common stock, vesting in twelve
quarterly installments over a three-year period, subject to your continued
employment with the Company.  In addition, you shall be entitled to a one-time
grant of Fifty Thousand (50,000) shares of the Company’s common stock on the one
month anniversary of the resumption of trading of the Company’s stock on the
Nasdaq Global Market.
 
 
 

--------------------------------------------------------------------------------

 
5.           Term of Employment.  You will be an employee-at-will.  This means
that either you or Company may end your employment at any time, with or without
cause, and with or without notice.
 
6.           Vacation.  You shall be entitled to twenty paid vacation days per
year.  You may not take more than 10 vacation days consecutively.  Vacation days
will not be carried over to future years of employment.
 
7.           Incentive and Other Plans.  You will be entitled to participate in
such pension, 401(k), major medical, life insurance and other plans and benefit
programs as may be made available from time to time to employees of Company
having responsibilities comparable to yours and under the terms of which you are
eligible to participate.
 
8.           Company Policies.  You shall at all times be subject to and comply
with policies, rules and procedures of Company then in effect, including without
limitation with respect to hours of work, holidays, vacation and sick leave and
pay, conflict of interest, improper payments, political contributions and
payments to government officials.
 
9.           Patents.  You hereby assign to Company all rights to any
inventions, techniques, processes, concepts, ideas, programs, source codes,
formulae, research and development and marketing plans, whether or not
patentable or copyrightable, made, conceived or reduced to practice by you
during the course of your employment by Company.
 
10.           Covenants.  During your employment by Company and at all times
thereafter, you shall not (a) disrupt, disparage, impair or interfere with the
business of Company or (b) disclose to anyone else, directly or indirectly, any
proprietary or business sensitive concerning the business of Company or use, or
permit or assist, by acquiescence or otherwise, anyone else to use, directly or
indirectly, any such information.  Such information shall include all
information to the extent not generally know to the public which, if released to
unauthorized persons, could be detrimental to the reputation or business
interests of Company or parties with which Company contracts or which would
permit such person to benefit improperly.
 
11.           Company Property.  Upon termination of your employment for any
reason, you shall promptly deliver to Company all property belonging to Company
and shall not retain any copies of any correspondence, reports, lists or other
documents relating in any way to the affairs of Company or its clients.
 
12.           Non-Solicitation.  During the term of your employment by Company
and for a period of twelve months following the termination of your employment,
whether voluntary or involuntary, you shall not, directly or indirectly:
 
(a)           solicit customers or business patronage which results in
competition with the business of Company or any of its affiliates, or
 
(b)           approach or attempt to induce any person who is then in the employ
of Company to leave the employ of Company or employ or attempt to employ any
person who was in the employ of Company at any time during the prior twelve
months.
 
 
 

--------------------------------------------------------------------------------

 
13.           Notices.  All notices hereunder shall be to the parties’ addresses
set forth above for the Company and on the Signature Page for you, in writing
and given by registered or certified mail, return receipt requested, postage and
registration fees prepaid, and shall be deemed given when so mailed.  The
addresses set forth herein may be changed by notice given in the manner set
forth in this Section.
 
14.           Miscellaneous.  This Agreement (a) shall be governed by, and
construed in accordance with, the laws of the State of Nevada, without regard
for the conflict of laws principles thereof, (b) shall inure to the benefit of,
and shall be binding upon, the parties hereto and their respective heirs, legal
representatives and assigns, (c) may not be changed orally but only by an
agreement in writing signed by the party against whom any waiver, change,
amendment, notification or discharge is sought, and (d) contains the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements, oral or written, between the parties
hereto.  The invalidity of all or any part of any section of this Agreement
shall not render invalid the remainder of this Agreement.  If any provision of
this Agreement is so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable.

 
 

 
Very truly yours,
 
WONDER AUTO TECHNOLOGY, INC.






By:           /s/ Qingdong Zeng                                      
Name:     QINGDONG ZENG
Title:       Chief Executive Officer

 

 
ACCEPTED AND AGREED TO
AS OF THE DATE FIRST ABOVE
WRITTEN:






/s/ Aijun
Jiang                                                                                 
AIJUN JIANG


Address:


c/o Wonder Auto Technology, Inc.
No. 16 Yulu Street
Taihe District
Jinzhou City, Liaoning
People’s Republic of China, 121013
 
 
 
 

--------------------------------------------------------------------------------

 